           Case 3:19-cv-00386-MMD-WGC Document 13 Filed 06/19/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8 CAMERON MATHEW ROSE,                                       Case No.: 3:19-cv-00386-MMD -WGC

 9            Plaintiff,                                                        ORDER

10 v.                                                                     Re: ECF No. 11

11 CITY OF RENO, et al.,

12            Defendants.

13
             Before the court is Plaintiff’s Motion for Extension of Time and Other Concerns” (ECF
14
     No. 11). Plaintiff states he “would like to reapply to be able to proceed further by in forma pauperis
15
     (IFP).” (Id.) It further appears Plaintiff may be requesting a refund of his filing fee.
16
             IT IS HEREBY ORDERED that Plaintiff shall file a motion to proceed in forma pauperis
17
     within thirty (30) days of the date of this order. The court will rule on Plaintiff’s IFP application
18
     once filed and will address a refund, if any, of Plaintiff’s filing fee.
19
             DATED: June 19, 2020.
20
                                                            ____________________________________
21                                                          WILLIAM G. COBB
                                                             UNITED STATES MAGISTRATE JUDGE
22

23
